Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 1 of 8 PageID #: 72




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

     PAYMENTECH, LLC and JPMORGAN CHASE
     BANK, N.A.,
                                                                               THIRD-PARTY
                                                   Plaintiff(s),               COMPLAINT

                             -against-                                         Docket No.
                                                                               19-cv-02087
     MAINSPRING DISTRIBUTION LLC and
     RIA PHILIP,                                                               JURY TRIAL
                                                                               REQUESTED
                                                 Defendant(s).


     RIA PHILIP,

                                         Third-Party Plaintiff.

                             -against-

     EDVIN OVASAPYAN and VAHE OVASAPYAN,

                                    Third-Party Defendants.



          Defendant/Third-Party Plaintiff RIA PHILIP (hereinafter “Philip” or “DTPP”), by

   her attorneys, VARGHESE & ASSOCIATES, P.C. and the LAW OFFICES OF

   JONATHAN M. COOPER., as and for her Third-Party Complaint, herein alleges as

   follows:

                                         THE PARTIES

          1.      Upon    information    and   belief,   that      plaintiff   Paymentech,   LLC

   (“Paymentech”) is a limited liability corporation registered to do business in the State of

   Delaware with its principal place of business in Texas.
Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 2 of 8 PageID #: 73




          2.       Upon information and belief, that plaintiff JPMorgan Chase Bank, N.A.

   (“Chase”) is a National Banking Association organized and existing under the laws of the

   United States, with its main office in Columbus, Ohio.

          3.       That Philip is a resident of Philadelphia, Pennsylvania.

          4.       That Philip is a pharmacist.

          5.       Upon information and belief, that Defendant Mainspring Distribution, LLC

   (“Mainspring”) was, at all pertinent times, a limited liability company duly organized and

   existing under Pennsylvania law, with its principal place of business located in Broomall,

   Pennsylvania.

          6.       Upon information and belief, that Third-Party Defendant Edvin Ovasapyan

   (“Edvin”) is a resident of California, with a last known address in Los Angeles, California.

          7.       Upon information and belief, that Third-Party Defendant Vahe Ovasapyan

   (“Vahe”) is a resident of Pennsylvania, with a last known address in King of Prussia,

   Pennsylvania.

                                JURISDICTION AND VENUE

          8.       That Philip’s third-party claims herein arise out of and are directly related

   to claims pending before this Court in the first-party action brought by Paymentech and

   Chase against Mainspring Distribution LLC and Philip (the “first-party action”).

          9.       That the complaint in the first-party action alleges that both venue and

   jurisdiction herein are proper pursuant to 28 U.S.C. §§ 1332 and 1391(a).

          10.      That Philip has consented to this Court’s jurisdiction.

                                THE FIRST-PARTY ACTION

          11.      That the complaint in the first-party action alleges, inter alia, that

   defendants are liable to plaintiffs pursuant to the terms of a Merchant Agreement with
                                                  2
Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 3 of 8 PageID #: 74




   Mainspring (the “Merchant Agreement”) for consumer chargebacks on Mainspring’s

   merchant account for goods that were purportedly charged against the credit account

   funded by non-party wholesale pharmacy Scripts Wholesale, Inc. (“Scripts”), and

   maintained by Mainspring for the Scripts’ benefit, but that said goods were never sent by

   Mainspring or received by Scripts.

           12.    That Counts I and III of the first-party complaint seek recovery against

   Mainspring under the theories of breach of contract and unjust enrichment.

           13.    That Count II of the first-party complaint seeks recovery against Philip

   under a theory of “suit on a guaranty.”

                                FACTUAL ALLEGATIONS

           14.    That Philip began her employment with Mainspring on or about January 22,

   2015.

           15.    That third-party defendants terminated Philip’s employment with

   Mainspring, on or about November 12, 2018.

           16.    That, upon information and belief, Edvin was at least a 90% owner of

   Mainspring from its inception until on or about August 7, 2018.

           17.    That, upon information and belief, the remaining 10% shareholder of

   Mainspring from its inception until on or about August 7, 2018 was its legal counsel,

   Stephen Silverman.

           18.    That, upon information and belief, Edvin and Vahe are blood-relatives.

           19.    That, upon information and belief, Edvin transferred a super-majority of the

   ownership of Mainspring to Vahe through a transfer document dated on or about July 28,

   2018, and an Amended Operating Agreement for Mainspring dated on or about August 4,

   2018 (the “AOA”), but which was received on or about August 9, 2018.
                                               3
Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 4 of 8 PageID #: 75




          20.      That the terms of the Amended Operating Agreement for Mainspring,

   Article 4.1 thereof provided, in pertinent part, as follows:

                A. VAHE OVASAPYAN (“OVASAPYAN”) will have the exclusive
                   responsibility and control over all “business and financial” function
                   (i.e. bank accounts on which he will be the sole signatory and sole
                   holder of access, OVASAPYAN shall be the sole holder of all other
                   business and sales decisions.)
                B. OVASAPYAN will be the “decision maker,” with control over
                   issuance additional memberships, distribution of profits to Members,
                   and dissolution of the Company.
                C. PHILIP will have no financial involvement and no access to the
                   company’s bank accounts. OVASAPYAN has the authority to remove
                   PHILIP as a manager.

          21.      That, in conjunction with transferring the 33% of Mainspring’s shares from

   Edvin and Silverman to Philip, Mainspring’s counsel (and outgoing 10% shareholder)

   advised Philip, a non-attorney, as follows by email dated August 9, 2018:

                   Ria: At your request, I am sending you the LLC Operating
                   Agreement. As I indicated, I have highlighted it to show you those
                   provisions which, in my view, provide you (and Vahe) the
                   protection which you should have as “managers” of an LLC. Just so
                   you know, that in almost all circumstances, Managers (and for that
                   matter even Members) have no liability for the liabilities of a limited
                   liability company.

          22.      That within 5 days thereafter, Vahe and Mainspring induced Philip into

   signing the Merchant Agreement on Mainspring’s behalf.

          23.      That, upon information and belief, Edvin pled guilty in the District Court

   for the District of Puerto Rico to the charge of introduction into the stream of commerce

   of mis-branded drugs on August 7, 2018 – the same day that Edvin transferred his shares

   in Mainspring to Vahe and Philip.

          24.      That Philip did not know, nor could she have known in the exercise of due

   diligence, about this aforementioned plea deal.



                                                 4
Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 5 of 8 PageID #: 76




           25.       That, upon information and belief, Edvin was indicted in the Northern

   District of California on, inter alia, one count of conspiracy to engage in the unlawful

   wholesale distribution of drugs.

           26.       That, upon information and belief, Edvin transferred his interest in

   Mainspring, as reflected by the AOA, because Edvin knew, or had reason to know, that a

   criminal prosecution against him for conspiracy to engage in the unlawful wholesale

   distribution of drugs was imminent.

           27.       That, upon information and belief, Vahe accepted the transfer of Edvin’s

   interest in Mainspring, as reflected by the AOA, because Vahe knew, or had reason to

   know, that a criminal prosecution against Edvin for conspiracy to engage in the unlawful

   wholesale distribution of drugs was imminent.

           28.       That Edvin and/or Vahe knew, or had reason to know, that the

   aforementioned plea deal and this criminal prosecution would likely have a substantial

   negative effect on Mainspring’s business and potential liabilities.

           29.       That Edvin and/or Vahe deliberately and knowingly concealed this

   knowledge from Philip.

           30.       That Philip did not know, nor could she have known through the exercise

   of reasonable diligence, about the existence of the plea deal, or that any such criminal

   prosecution was imminent, or of any potential negative impact on Mainspring’s exposure

   or liabilities.

                          AS AND FOR A FIRST CAUSE OF ACTION
                                  (Breach of Fiduciary Duty)




                                                5
Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 6 of 8 PageID #: 77




             31.    Philip repeats, reiterates and re-alleges each and every allegation set forth

   in the Third-Party Complaint with the same force and effect as if fully set forth herein at

   length.

             32.    As third-party defendants’ minority shareholder, Philip was third-party

   defendants’ fiduciary.

             33.    That, as set forth above, Philip relied to her detriment on this fiduciary

   relationship.

             34.    Under the circumstances of this fiduciary relationship, third-party

   defendants’ aforementioned acts, and exposing Philip to potential liability that was

   unforeseeable to Philip was wrongful.

             35.    As a result of the foregoing, third-party defendants breached their fiduciary

   duty to the Defendant/Third-Party Plaintiff herein.

             36.    As a result of Third-Party Defendants’ breach of their fiduciary duty,

   Defendant/Third-Party Plaintiff has been damaged.

                       AS AND FOR A SECOND CAUSE OF ACTION
                   (Breach of Implied Covenant of Good Faith and Fair Dealing)

             37.    Philip repeats, reiterates and re-alleges each and every allegation set forth

   in the Complaint with the same force and effect as if fully set forth herein at length.

             38.    Philip believed, and understood, that Third-Party Defendants would deal

   honestly and fairly with her in connection with her role, exposure to liability and

   responsibilities at Mainspring.

             39.    That this belief was justified and reasonable.




                                                  6
Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 7 of 8 PageID #: 78




             40.   As a result of Third-party Defendants’ (and Mainspring’s) actions and

   active (and malevolent) concealment of material facts, Philip acted to her own detriment

   by, inter alia, agreeing to execute agreements on Mainspring’s behalf.

             41.   Even worse, Third-Party Defendants however, took advantage of Philip in

   an effort to divert their liability onto Philip for their own gain, and to Philip’s detriment.

             42.   As a result, Philip has been, and continues to be, damaged.

                        AS AND FOR A THIRD CAUSE OF ACTION
                              (Fraud/Fraudulent Inducement)

             43.   Philip repeats, reiterates and re-alleges each and every allegation set forth

   in the Third-Party Complaint with the same force and effect as if fully set forth herein at

   length.

             44.   Third-Party Defendants (and Mainspring), as set forth above, made material

   misrepresentations to, and actively concealed material facts from, Philip concerning her

   acquisition of shares in Mainspring, its attendant exposure and liabilities, and further

   inducing her into assuming personal liability for the Merchant Agreement on Mainspring’s

   behalf.

             45.   Third-Party Defendants made those material misrepresentations (and active

   concealment of material facts) knowing them to be false and misleading.

             46.   Third-Party Defendants made those material misrepresentations (and active

   concealment of material facts) with the intention of inducing Philip’s reliance.

             47.   Philip actually relied on those misrepresentations (and active concealment

   of material facts) by entering into the AOA and Merchant Agreement.

             48.   As a result, Philip has been damaged.




                                                  7
Case 1:19-cv-02087-DLI-VMS Document 19 Filed 05/31/19 Page 8 of 8 PageID #: 79




          WHEREFORE, Answering Defendant Philip demands judgment dismissing the

   Complaint, for judgment on the Third-Party Complaint, together with the costs,

   disbursements and attorneys’ fees of this action and for such other and further relief as the

   Court may deem just and proper.

   Dated: New York, New York
          May 31, 2019

                                                 Respectfully Submitted,


                                                 VARGHESE & ASSOCIATES, P.C.

                                                       /s/
                                         By:     Vinoo P. Varghese

                                                 -and-

                                                 LAW OFFICES OF JONATHAN M.
                                                 COOPER

                                                        /s/
                                         By:     Jonathan M. Cooper




                                                8
